Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claim 11), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. A method for performing a test that relates to a service, the method being implemented by a processor on a computing device, the method comprising: 
receiving, by the processor, a specification for the service, the specification including a plurality of elements; 
automatically generating, by the processor, an application programming interface (API) for the service based on the specification, 
wherein the automatically generated API enables access to the service; 
generating, by the processor, a specification review report that relates to whether each element of the generated API is compliant with an applicable standard, the specification review report including a list of error elements that relates to an identified error and a list of missing elements, 
wherein the specification review report is displayable via a screen in a tabular format and includes at least one column, the at least one column including a first column of a plurality of names that relate to the element of the generated API and a second column of a plurality of review comments that correspond to the element of the generated API, and 
wherein the second column of the plurality of review comments outline the identified error in a human-readable format; 
generating, by the processor, at least one testing scenario based on the specification; 
executing, by the processor, a test for each of the at least one testing scenario; and 
generating, by the processor, based on a result of the executing, an output report that relates to a health of the service, the output report including an indication of at least one successful item that corresponds to an expected result from execution of the service.

Dependent claims 2-10 and 12-20 are allowable based on the virtue of dependency of allowable claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10521284 B2, US 20210303454 A1, US 20200364044 A1, US 20200218588 A1, US 20170295469 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 10521284 B2: Healthcheck cache 428 may store data related to the overall health and the health of each component of service 410. Each component may periodically report health data to healthcheck cache 428, and read API 414 may enable access the health data in healthcheck cache 428, for example by client device 402. In an embodiment, health data may be stored in any type of data structure useable for storing data, for example, a hash map that maps each service component to its related health data. In an embodiment, service 410 may also include a cache manager (not shown) that may manage and reduce the risk of unexpected failure of command task queue 420, event publish queue 422, service data cache 424, read cache 426, and healthcheck cache 428. The cache manager may periodically run various testing procedures to ensure the health of each of these service components. In an embodiment, the cache manager may also store test result data in healthcheck cache 428.
US 20210303454 A1: FIG. 4 illustrates an example user interface for presenting a result of matching between a definition description of an API and a predetermined specification according to some embodiments of the present disclosure;
US 20200364044 A1: Software applications may be built using one or more application programming interfaces (API or APIs), each of which is a set of routines, protocols, and tools. API specifications specify how other software components interact with the API based on its definition. The API specifications may utilize multiple different text files, formats, or configurations for storing data and information regarding the APIs. Machine learning systems may be used to gather the data and information included in the APIs in the different formats and to generate consolidated API specifications that are uniformly formatted. However, the machine learning systems may incorrectly identify objects in the API specifications or extract invalid information. The incorrectly identified objects or invalid information may cause errors when the software components interact with the APIs.
US 20200218588 A1: The method involves Receiving (902) request for a client to call an application programming interface (API) for a service and dynamically (904) generate the client for calling the API for service. The help information associated with calling API for service is generated by inserting an application programming interface (API) client into a note in an API notebook tool loaded in a web browser. The API client is dynamically generated based on an API specification to display a code cell and documentation for a documented usage scenario in the note. The executable blocks of code to determine a result in response to a user input, and display the result in a results cell in the note.
US 20170295469 A1: TABLE-US-00002 TABLE 2 Group Specification element element Description Element for Device Name of each device and ID capable of identifying information (ID, identifying the device information name) Sensing source ID for identifying a certain sensing ID source among several sensing sources Information ID ID for identifying information among several pieces of information Information Time at which information is generated generation time Information Information classification classification (alert/warning/remind/error/recommend/ report/monitor/etc.) Element of Information valid Time or condition in which information information time/condition is valid processing Information Period of exposing information of time method display period or condition in which information is valid Information User access/user call/user emergency output mode (important) Element for Information text Text for expressing information expressing Information Image for expressing information or information image related link Information Sound for expressing information or sound related link Information video Video for expressing information or related link Related Related App App information capable of processing additional information information or API factor capable of element and calling related APP or the like others others Other information Reserved Field considering scalability

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114